DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the response filed on February 10, 2021.  Claims 1-4, 6-11, 13-18 and 20 have been amended.  Claims 5, 12 and 19 have been cancelled.  New claims 21-23 have been added.  Claims 1-4, 6-11, 13-18 and 20-23 are currently pending and have been examined.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “triggering, in response to the receiving the first selection by the consumer client, the client device to display, at the user interface, a graphic or an animation indicating a change in a promotion offered by the second funding instrument” now recited in amended claims 1, 8 and 15 must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  Please see 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the “third payment option” now recited in amended claims 1, 2, 8, 9, 15 and 16 does not have antecedent support in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
New claims 21-23 recite “the third payment option is a same payment option as the first payment option or the second payment option.”  The Applicant cites paragraphs [0047] and [0048] as 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-11, 13-18 and 20-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  A Section 101 analysis is below.
Step 1 – are the claims directed to a process, machine, manufacture or composition of matter.  The system of claim 1, method of claim 8 and medium of claim 15 are within the statutory categories of invention. 
Step 2A, prong one – do the claims recite a judicial exception, which is an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon.  Using the text of claim 1 as an example, claims 1, 8 and 15 recite:
1. A system for provisioning of scalable cross domain contextual vaulting comprising: a non-transitory memory storing instructions; and one or more hardware processors coupled to the non-transitory memory and configured to read the instructions from the non-transitory memory to cause the system to perform operations comprising: 
receiving, at a payment provider, an initiation of a checkout at a partner merchant by a consumer client; 
identifying a set of funding instruments vaulted in a digital wallet of the consumer client associated with the payment provider; 
identifying promotions offered by each of the set of funding instruments at the partner merchant; 
determining, based on the identified promotions, a ranking of the set of funding instruments; 
triggering a client device of the consumer client to display, at a user interface of the client device, a plurality of payment options for the checkout based on the ranking of the set of funding instruments, the plurality of payment options including a first payment option associated with a first funding instrument of the ranked set of funding instruments and a second payment option associated with a second funding instrument of the ranked set of funding instruments; 
receiving, from the client device, a first selection by the consumer client identifying the first payment option with which to pay at the checkout; 
triggering, in response to the receiving the first selection by the consumer client, the client device to display, at the user interface, a graphic or an animation indicating a change in a promotion offered by the second funding instrument; and
receiving, from the client device, a second selection of the consumer client identifying a third payment option of the plurality of payment options with which to pay at the checkout.

Referring to the bolded limitations above, independent claims 1, 8 and 15 are each directed to an abstract idea enumerated in the 2019 PEG.  Specifically, claims 1, 8 and 15 are each directed to the abstract idea of methods of organizing human activity.  More specifically, as drafted each of claims 1, 8 and 15 only recite the commercial interaction of a marketing or sales activity for the purpose, as discussed in the specification and recited in the claims, of identifying and ranking promotions associated with a funding instrument.  Accordingly, each of claims 1, 8 and 15 are directed to the judicial exception of an abstract idea.
Step 2A, prong two – do the claims recite additional elements that integrate the judicial exception into a practical application.   Integration of the judicial exception into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Regarding claims 1, 8 and 15, since these claims only contain mere instructions to implement the abstract idea on a computer in its ordinary capacity for a commercial interaction (e.g., to receive, store, or transmit data), the recitation in claims 1, 8 and 15 of a memory and processors does not integrate the judicial exception into a practical application.  Please see MPEP 2106.05(f) and 2106.05(g).  It is further noted that the claimed invention as recited in claims 1, 8 and 15 does not pertain to an improvement in the functioning of the computer itself or a technological solution to a technological problem.
Step 2B – do the claims recited additional elements that amount to significantly more than the judicial exception.  Regarding claims 1, 8 and 15, these claims recite well understood, routine, 
In view of the above analysis, independent claims 1, 8 and 15 are not patent eligible.  Dependent claims 2-4, 6, 7, 9-11, 13, 14, 16-18, and 20-23 do not cure the deficiencies in their respective base claims as these claims also recite extra-judicial and WURC activity, and are also not patent eligible.  Specifically, the dependent claims refine the abstract idea of a marketing activity by using generic computer processes to implement the WURC activity of presenting competing offers of a payment provider to attract a customer’s business.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-11, 13-18 and 20-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beye (US 2018/0039924).
Claim 1 recites:
A system for provisioning of scalable cross domain contextual vaulting comprising: a non-transitory memory storing instructions: and one or more hardware processors coupled to the non-transitory memory and configured to read the instructions from the non-transitory memory to cause the system to perform operations comprising: (Beye, Fig. 1, [0051], dynamic payment decisioning system 208 includes processing device 248 including functionality to execute computer-readable instructions stored in a memory device)
receiving, at a payment provider, an initiation of a checkout at a partner merchant by a consumer client; (Beye, Fig. 3, [0095], receive total resource amount required by merchant from user device at 106)
identifying a set of funding instruments vaulted in a digital wallet of the consumer client associated with the payment provider; (Beye, Fig. 3, [0097], acquire updated resource characteristics from resource managers at 108, 110)
determining, based on the identified promotions, a ranking of the set of funding instruments; triggering a client device of the consumer client to display, at a user interface of the client device, a plurality of payment options for the checkout based on the ranking of the set of funding instruments, the plurality of payment options including a first payment option associated with a first funding instrument of the ranked set of funding instruments and a second payment option associated with a second funding instrument of the ranked set of funding instruments; (Beye, Fig. 3, [0097], acquire updated resource characteristics from resource managers at 108, 110 includes amount of cash back and rewards points; Fig. 3, [0099], ranked list of resources at 112; Fig. 3, [0101], display GUI containing ranked list of resources at 114)

Claims 8 and 15 correspond to claim 1 and are rejected on the same grounds.  Regarding method claim 8, Beye, Fig. 3, [0083], process.  Regarding CRM claim 15, Beye, Fig. 1, [0051], computer-readable instructions stored in a memory device.
Claim 2 recites:
The system of claim 1, wherein the third payment option is associated with a third funding instrument, of the ranked set of funding instruments, offering a promotion that is applied when the consumer client makes the second selection to pay at checkout.  (Beye, Figs. 2 and 3, [0097], a resource manager may propose to the user 202 a lower interest rate for the transaction relative to a pre-established interest rate in return for the user 202 choosing to complete the transaction using a credit 
Claims 9 and 16 correspond to claim 2 and are rejected on the same grounds.
Claim 3 recites:
The system of claim 1, wherein each payment option of the plurality of payment options includes information about a promotion offered by a funding instrument corresponding to that payment option of the plurality of payment options.  (Beye, Fig. 3, [0099], list of resources includes analysis of reward, incentive, and/or discount such as cash back, more reward points, lower interest rates; Fig. 6, [0110], generate list of ranked resource manager term change proposals at 812)
Claims 10 and 17 correspond to claim 3 and are rejected on the same grounds.
Claim 4 recites:
The system of claim 1, wherein the operations further comprise: determining, based on preferences associated with the partner merchant, a set of acceptable types of funding instruments; and identifying a subset of funding instruments based on the set of acceptable types of funding instruments; wherein the ranking of the set of funding instruments is determined based further on the identified subset.  (Beye, [0097], datastore of payment credentials accepted by particular merchants)
Claims 11 and 18 correspond to claim 4 and are rejected on the same grounds.
Claim 6 recites: 
The system of claim 1, wherein the operations further comprise identifying preferences associated with the consumer client, wherein the ranking of the set of funding instruments is determined further based on the identified preferences associated with the consumer client.  (Beye, Fig. 1, [0068], generating ranked list of resources includes analyzing user preferences)   
Claims 13 and 20 correspond to claim 6 and are rejected on the same grounds.

Claim 7 recites:
The system of claim 1, wherein the set of funding instruments vaulted in a digital wallet of the consumer client associated with the payment provider are linked to accounts at the payment provider, and wherein the identifying the promotions offered by each of the set of funding instruments includes extracting the promotions from the linked accounts.  (Beye, Fig. 1, [0066], communicable linkage between the resource manager systems 206 and the dynamic payment decisioning application 258 acquires resource characteristics updates from the one or more resource managers)
Claim 14 corresponds to claim 7 and is rejected on the same grounds.
Claim 21 recites:
The system of claim 1, wherein the third payment option is a same payment option as the first payment option or the second payment option.  (Beye, Fig. 2, [0108], dynamic payment decisioning system 208 may receive term change proposals altering respective order of resources)
Claims 22 and 23 correspond to claim 21 and are rejected on the same grounds.

Response to Arguments
Applicant's arguments filed February 10, 2021 have been fully considered and are addressed below.
Regarding the rejection under 35 U.S.C. 101, Applicant’s arguments have been fully considered but they are not persuasive.  Regarding Step 2A, prong one, there are no arguments to respond to.  
Regarding Applicant’s arguments regarding Step 2A, prong two, integration into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Limitations that are indicative of integration into a practical application include improvements to the 
Regarding Applicant’s arguments regarding Step 2B, Step 2B is directed to whether the claim recites additional elements that amount to an inventive concept (AKA “significantly more”) than the judicial exception.  It is respectfully submitted that the feature cited by the Applicants, “"a plurality of payment options for the checkout" to be displayed at a user interface of a client device of a consumer client that is engaged in a transaction at the checkout. After the customer client selects a funding instrument, the client device is triggered, in response to the selection by the customer client, to display "a graphic or an animation indicating a change in a promotion offered by the second funding instrument," so that the customer is made aware of available opportunities for obtaining improved rewards” constitute well understood, routine and conventional activities.  Mobile wallets listing payment options with their attendant rewards are well known while payment providers making counter 
Regarding the rejections under 35 U.S.C. 102 and 103, Applicant’s arguments have been fully considered and the amended claims are addressed in detail above.  Applicant argues Beye does not discuss "triggering, in response to the receiving the first selection by the consumer client, the client device to display, at the user interface, a graphic or an animation indicating a change in a promotion offered by the second funding instrument".  The Examiner respectfully disagrees.  Beye discusses in detail in at least [0097], [0104], [0107] and [0108] a system 208 that offers competitive proposals to the user 202 during a pending transaction.  
Lastly, it is respectfully noted that although the claimed features have been examined in view of the “every element” requirement of 35 U.S.C. 102, the subject application is a business method of selecting the best payment option in view of terms offered by a payment provider.  As noted in MPEP 2141 with respect to KSR, the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  In the present case, a consumer choosing the most advantageous payment method and a service provider attempting to undercut their rivals by offering potential customers better terms are familiar elements that virtually form the basis of commerce.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes:
McClung (US 2016/0162882) discusses bidding for a customer’s business using incentives, [0238].
Rampell (US 2008/0091528) discusses offering alternate payment options during a transaction, Abstract.
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY HARPER whose telephone number is (571)272-5481.  The examiner can normally be reached on M-Th 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on (571) 272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GH/



/DAVID P SHARVIN/Primary Examiner, Art Unit 3692